Citation Nr: 1625754	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-48 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating evaluation higher than 10 percent for post-operative status, right ACL tear, with arthritis and surgical scars (right knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction was transferred to the Boston, Massachusetts RO when the Veteran relocated.


FINDING OF FACT

The preponderance of the evidence shows symptomatic removal of the semilunar cartilage with painful motion; the evidence does not show flexion of the right knee to 45 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability; or dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
 § 4.71a, Diagnostic Codes 5256-5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).  

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in May 2007 to the Veteran which met the VCAA notice requirements.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements from the Veteran.  

The Veteran underwent VA examinations in June 2007 and August 2015 to assess his right knee disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran's right knee condition is rated under Diagnostic Code 5259, which provides a 10 percent evaluation for symptomatic removal of the semilunar cartilage. 

Other diagnostic codes are potentially applicable and have been considered.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 pertains to limitation of leg extension, and provides a noncompensable evaluation where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
 § 4.40.

In a May 2007 statement, the Veteran asserted that multiple right knee surgeries caused his gait to be altered and caused the knee to "buckle."  He further stated that, "my level of pain is a constant 7/10 and 10/10 at times.  It is my fear that these chronic ailments will interfere with my ability to work as a firefighter and if I am unable to continue they would interfere with the ability to find other employment.  I am a 37 year old who feels like a 70 year old."

Upon VA examination in June 2007, he reported right knee constant sharp lateral pain and radiating associated symptoms.  He denied swelling but reported that his knee "buckles" three to four times a week, which has caused him to fall occasionally.  He did not report using any assistive devices.   Upon physical examination, there was a scar noted midline, which was 8 centimeters long and well healed.  There was no edema or adhesion.  There was no tenderness to palpation to his right knee.  The examiner reported full range of motion of his right knee.  Flexion was to 140 degrees out of 140 degrees with no end-point pain.  McMurray, Drawer, and Lachman tests were negative.  His sensation was intact to sharp and dull stimulus to his lower extremities bilaterally.  Strength and reflex testing was clinically normal.  There was no weakness fatigue or lack of endurance noted after repetitive use testing, and he reported pain after the seventh repetition. X-ray findings revealed a diagnosis of right knee minimal degenerative joint disease, postsurgical repair of an ACL.

He was provided another examination in August 2015.  The Veteran reported having functional loss or functional impairment of the right knee manifested by right knee pain in activities involving weight bearing, and difficulty in ambulation caused by decreased range of motion.  Range of motion testing revealed right knee flexion to 120 degrees and extension to 0 degrees, with pain.  There was objective evidence of pain with weight bearing, localized tenderness or pain on palpation, and crepitus.  He was able to perform repetitions without any additional functional loss.  Strength testing was clinically normal.  There was no evidence of muscle atrophy.  No ankylosis or recurrent subluxation was found.  Joint stability testing was clinically normal.  The examiner noted that the Veteran has scars from his right knee surgery, but that he does not have any painful or unstable scars, and the scars do not have a total area equal to or greater than 39 square centimeters (6 square inches), and are not located on the head, face, or neck.  The Veteran does not use assistive devices.  X-ray findings continued to show minimal degenerative changes.  

The Board finds that a rating greater than 10 percent for the service-connected right and left knee disabilities is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.  Right knee flexion was to 140 degrees with no objective evidence of painful motion on VA examination in June 2007.  On VA examination in August 2015, flexion of the right knee was to 120 degrees with pain and extension was to 0 degrees with pain.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

As there has never been any evidence of ankylosis or tibia and fibula impairment, consideration of Diagnostic Code 5256 is not appropriate.

As for instability, although the Veteran contends that he experiences "buckling" of the knees, the VA examination reports do not reveal any objective evidence of instability of the right knee.  Thus, the Board finds the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertions of instability.  He is competent to describe the sensation of feeling unsteady due to his knees, but not to provide a diagnosis of subluxation, which can only be made with clinical testing performed by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).   Thus, a separate rating based on recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 is not warranted. 

The August 2015 VA examiner found no evidence of dislocated semilunar cartilage, and the Veteran has not asserted that he experiences symptoms of dislocated semilunar cartilage such as "popping" and "locking" of the knee.  Thus, a higher evaluation is not warranted under Diagnostic Code 5258.  

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Board finds those statements to be competent and credible; however, the medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.40; DeLuca, supra.  Although the Board is sympathetic to the Veteran's credible account of pain and limitation of activities, his symptoms are already contemplated by the 10 percent ratings presently assigned. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 9-98, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   

The VA General Counsel opinion did not interpret that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

The Board finds that a separate 10 percent rating under Diagnostic Code 5003 is not warranted in the present case.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second  Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

The Board finds that the painful limitation of motion associated with the Veteran's arthritis are already compensated in the assigned 10 percent rating under Diagnostic Code 5259 as the symptomatic residuals of the semilunar cartilage removal.  The record shows that the Veteran's right knee disability is manifested by findings or symptoms which include arthritis, noncompensable limitation of motion, and functional loss due to pain.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban, at 261-62.  As the pain and limitation of motion attributable to the knee arthritis overlap with the symptomatology upon which the 10 percent rating under Diagnostic Code 5259 has been based, the Board finds that assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology.  See id.; 38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5003 in this case is 10 percent; thus, Diagnostic Code 5003 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5259.	

Finally, the August 2015 VA examination report notes that the Veteran's right knee scars are not painful or unstable scars, and do not measure more than 39 square centimeters; therefore, the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

In summary, the Board finds that an evaluation in excess of 10 percent is not warranted for the right knee at any time during the course of the appeal.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  A February 2016 statement from a private physician notes that the Veteran is taking time off from work following foot surgery.  Accordingly, a claim for TDIU has not been raised. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's knee disability meets or more closely approximates the next higher rating under any of the applicable diagnostic codes for the period on appeal.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent for right knee disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


